liv epaval cyne sctycl uniform issue list a paeee pigs ho a fapaeeey o we beis tte to ep pa ty legend taxpayer a amount b _ ira c bank d bank e dear mr this is in response to your letter dated date of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code in which you request a waiver the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a is a -year old retiree on date bank d issued taxpayer a a check for amount b four days later amount b was deposited to taxpayer a’s joint premium personal savings account at bank e sometime during may of taxpayer a instructed bank e to use amount b to establish an ira for taxpayer a in september of taxpayer a contacted bank e to verify that the ira had been established bank e claimed that taxpayer a did not ask them to open the ira but thought they still could do it page in january of bank e informed taxpayer a that irs rules did not allow them to open the ira since the day rollover period had already expired finally bank e opened an ira for taxpayer a on date taxpayer a realized that he needed to rollover amount b into ira c within the day period allowed by the internal_revenue_code the code to avoid any adverse tax consequences taxpayer a indicates that bank e’s failure to timely execute his instructions prevented the timely rollover the bank error was beyond the control of taxpayer a - oe ee ee taxpayer a always intended to rollover amount b within the day period since the distribution and gave instructions to bank e to do so taxpayer a represents that no other amount was distributed from ira c within the one year period since the last distribution based on the above facts and representations taxpayer a requests that the service waive the 60-day rollover requirement with respect to the distribution of amount b because the failure to waive such requirement would be against equity or good conscience sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is page includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at ----any time_during the 1-year period_ending_on the day of such-receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 - sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred taxpayer a indicates that he asked bank e to rollover amount b but due to bank e’s error which was beyond his control prevented taxpayer a to satisfy the requirement that amount b be deposited in ira c within days of the distribution taxpayer a indicates that failure to waive the 60-day requirement because of bank e’s error would be against equity or good conscience therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount b taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount b in cash into ira c provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contributions these amounts will be considered rollover_contributions within the meaning of sec_408 of the code page no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letters cirocted only fo the taxpayer who requested it section k ofthe code provides that it may not be used or cited as precedent ‘ifyou wish to inquire about this ruling please contact at _ please address _ all correspondence to sincerely yours dé - manager technical group employee_plans enclosures - deleted copy of ruling letter notice of intention to disclose ce
